DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1 and 3-20 are pending and are examined. Claim 2 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 11, 12, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US Pub 2009/0197283), and further in view of Egan (US Pub 2015/0118689).

Regarding Claim 1, Rubin teaches a nasal irrigation diagnostic assembly (See Fig. 1,10 and paragraph [0043]) comprising: 
an irrigation device (Fig. 1, irrigation assembly 10) including a fluid collection portion (Fig. 3, chamber 18), 
said collection portion disposed and structured to retain a biological sample, in the form of waste solution from the nasal cavity resulting from irrigation (A nasal applicator comprises first and second passages respectfully structured to deliver irrigating fluid to the nasal cavity and concurrently remove waste fluid therefrom. The activating assembly is further structured to create a negative pressure within the chamber which communicates with the second passage of the applicator to facilitate delivery of the waste fluid therefrom along a path of travel to an interior of the chamber. See Abstract)
comprising a pathogen/pathogen specific protein (In paragraph [0006], irrigating fluid is applied in a manner or in such volume sufficient to flood the nasal cavity in an attempt to remove the aforementioned pathogens. In paragraph [0010], such water may be contaminated with pathogenic microbes or other agents that can be infused into the nasal cavity and sinuses and cause infections).

Terminiello teaches a test strip which can be used in a disposable fixture designed for the collection of a whole blood sample on the test strip. See Abstract. This test strip, which can be especially adapted for use in a disposable blood sampling fixture, comprises two functional components: (1) a wicking element for reception of the whole blood sample and transport of the sample to a dry chemistry reagent system, and (2) a porous membrane which has been impregnated with a dry chemistry reagent system specific for analysis of an analyte within the heterogenous sample. See Column 8, lines 21-26. This test strip is suitable for use in a disposable fixture designed for self collection and testing for one or more constituents. See Abstract. In Figs. 1 and 3, these two structural components support the mechanism (52, 54) for obtaining the whole sample and the test strip (60) containing the dry chemistry reagent used in analysis of the sample. See Column 11, lines 2-6. The test strip, as taught by Terminiello, would be capable of being structured to determine the existence of at least one analyte biological sample of the waste solution. 

Modified Rubin is silent in regard to the detection member in an operative position comprises a plurality of zones individually structured to analyze the biological sample upon engagement of said detection member with the biological sample, said plurality of zones include at least a reaction zone and a detection zone relatively disposed in successive fluid engagement with the waste solution, and the biological sample and detection zone respectively include reagents cooperatively formulated and reactive to detect the existence of the at least one analyte within biological sample of the waste solution, and said detection member further comprising a sample pad disposed in fluid communicating relation to said plurality of zones, said operative position comprising at least said sample pad disposed within said collection portion, in direct engagement with waste solution from the nasal cavity collected within the collection portion, and said detection member is structured to facilitate capillary flow of the waste solution from the sample pad to the plurality of zones.
Gold teaches in the field of collecting and testing for the presence of a target analyte in a sample. In paragraph [0028], the collection and analysis materials are one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of zones individually structured to analyze the biological sample upon engagement of said detection member with the biological sample, said detection member further comprising a sample pad disposed in fluid communicating relation to said plurality of zones, said operative position comprising at least said sample pad disposed within said collection portion, in direct engagement with waste solution from the nasal cavity collected within the collection portion, and said detection member is structured to facilitate capillary flow of the waste solution from the sample pad to the plurality of zones, as taught by Gold, to the test strip in the device as taught by modified Rubin, in order to allow for low-cost, sensitive, rapid assays with the potential for screening multiple analytes simultaneously or in rapid succession, as taught by Gold, in paragraph [0003]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured said plurality of zones include at least a reaction zone and a detection zone relatively disposed in successive fluid engagement with the  
Modified Rubin is silent in regard to the biological sample and detection zone respectively include reagents cooperatively formulated and reactive to detect the existence of the at least one analyte within biological sample of the waste solution.
Egan teaches in the field of detection of the presence or absence of one or more analytes in the sample in paragraph [0002]. Egan teaches in paragraph [0020] an immunochromatographic test strip comprising a detection zone which contains an immobilized reagent capable of binding the analyte for measuring or detecting the analyte. In paragraph [0071] and in Figure 1 a test strip 10 also comprises, in a downstream to upstream direction, at least some of a sample pad 14, a label pad (reaction zone) 16, a detection zone (detection zone) 18, an absorbent pad 20, and an optional desiccant 22. Any or all of the sample pad, label pad, detection zone, absorbent pad, and desiccant may be positioned on the support member 12. In paragraph [0071], detection zone 18 is comprised of a test line 24 and, optionally, a reference line 26. In paragraph [0072], deposited on the label pad are a first population of a labeled reagent with specific binding to the analyte of interest, and a second population of a labeled reagent with specific binding to an analyte that is not the analyte of interest; i.e., specific binding to an analyte other than the analyte of interest or, alternatively, specific binding to a specific analyte other than the analyte of interest. In paragraph [0020], a detection zone which contains an immobilized reagent capable of binding the analyte for measuring or detecting the analyte. The reagents, as taught by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added reagents to the detection zone, as taught by Egan, in the device, as taught by modified Rubin, in order to allow for a lateral flow immunoassay device to be routinely used for detecting the presence of an analyte in a sample, as taught by Egan, in paragraph [0003].

Regarding Claim 10, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said plurality of zones further comprises a control zone, said control zone configured to provide an indication of valid operation of at least said detection member. 
Gold teaches in paragraph [0031] a control zone is provided that contains immobilized binding agents specific for unbound probes, and will serve as a positive control to show that the probes were present in the solution. The control zone would be capable of being configured to provide an indication of valid operation of at least said detection member.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a control zone configured to provide an indication of valid operation of at least said detection member., as taught 
	
Regarding Claim 11, modified Rubin teaches claim 10.
Modified Rubin is silent in regard to said control zone includes an immobilized antibody configured to bind with and immobilize said at least one analyte. 
Gold teaches in paragraph [0031] a control zone is provided that contains immobilized binding agents specific for unbound probes, and will serve as a positive control to show that the probes were present in the solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a control zone with an immobilized antibody configured to bind with and immobilize said at least one analyte, as taught by Gold, to the test strip in the device, as taught by modified Rubin, in order to allow for a positive control to show that probes were present in the solution, as taught by Gold, in paragraph [0031].
	
Regarding Claim 12, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said detection zone includes an immobilized antibody configured to bind with and immobilize the at least one analyte. 
Gold teaches in paragraph [0030] the conjugate and detection zone are one and the same, where probes specific for a target analyte are labeled and bound to collection and/or analysis material. In paragraph [0004], the probe (e.g., antibody or nucleic acid sequence) should interact uniquely and with high affinity to the target analyte, but be non-reactive to non-targets.


Regarding Claim 18, modified Rubin teaches a nasal irrigation diagnostic assembly comprising: an irrigation device including a fluid collection portion, said collection portion disposed and structured to retain a biological sample, in the form of waste solution, from the nasal cavity resulting from irrigation, a detection member disposed in an operative position on said irrigation device in exposed relation to the waste solution collected said collection portion, said detection member structured to determine the existence of at least one analyte biological sample of the waste solution, said detection member comprising a sample pad and plurality of zones; said sample pad disposed in fluid communicating relation with said plurality of zones, said sample pad disposed within said collection portion in direct engagement with waste solution from the nasal cavity collected within the collection portion, said plurality of zones include a reaction zone, a detection zone and a control zone relatively disposed in successive fluid receiving relation with the waste solution and the biological sample, said reaction zone and said detection zone respectively include reagents cooperatively formulated and reactive to detect the existence of the at least one analyte, comprising a5Application No. 16/796,545Amendment dated January 20, 2022Reply to the Office Action dated July 20, 2021 M:\6920 PREVA LLC\1280B-20\PTO\10 Amendment\2022_01_20_AmendmentFiled_1280B.docpathogen/pathogen specific protein, in the biological sample of the waste solution, said control zone configured to provide an indication of valid operation of at least said 
  

Regarding Claim 19, modified Rubin teaches the nasal irrigation diagnostic assembly as recited in claim 18 wherein said reaction zone includes an analyte specific antibody-chromophore conjugate soluble in the waste solution (Gold teaches [0004] To ensure accuracy, the probe (e.g., antibody or nucleic acid sequence) should interact uniquely and with high affinity to the target analyte, [0059] In certain embodiments, the probe is labeled so as to communicate to the operator when a target analyte has been bound to the probe. For example, with colorimetric techniques, a labeled enzyme (the label is a compound that is capable of generating a colored product or dye upon binding of the enzyme to a target analyte) is provided on the analysis material. The labeled enzyme is reacted with a target analyte. The amount of colored product generated is directly proportional to the amount of target analyte. [0064] antibody). 

Regarding Claim 20, modified Rubin teaches the nasal irrigation diagnostic assembly as recited in claim 19 wherein said detection zone includes a first immobilized antibody configured to bind with and immobilize the at least one analyte (Gold teaches [0004] To ensure accuracy, the probe (e.g., antibody or nucleic acid sequence) should interact uniquely and with high affinity to the target analyte. Egan teaches [0051] Thus, 

Regarding Claim 21, modified Rubin teaches the nasal irrigation diagnostic assembly as recited in claim 20 wherein said control zone includes a second immobilized antibody configured to bind with and immobilize said at least one analyte (Egan teaches [0051] reference to an "antibody" includes a single antibody as well as two or more of the same or different antibodies).

	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US Pub 2009/0197283), Egan (US Pub 2015/0118689), and further in view of Boehringer (US Pub 2008/0138842).
Regarding Claims 3 and 4, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said detection member comprises a paper-based material and said paper-based material comprises a porous construction configured to facilitate said capillary flow to each of said plurality of zones.
Boeringher teaches in the field of detection of an analyte in a liquid in paragraph [0002]. Boehringer teaches a lateral flow sandwich assay and in paragraph [0035] the term "porous material" or "porous structure" refers to a material capable of providing capillary movement or lateral flow. This would include material such as untreated paper, porous paper, or other porous materials that allow lateral flow. Porous materials useful in the devices described herein permit transit, either through the porous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a paper-based material, as taught by Boehringer, to the detection member, as taught by modified Rubin, in order to allow for providing a means to achieve a highly sensitive, rapid and reliable determination of the presence of an analyte in a liquid solution, as taught by Boehringer, in paragraph [0006].

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US Pub 2009/0197283), Egan (US Pub 2015/0118689), and further in view of Verschoor (US Pub 2013/0137598).

Regarding Claims 5 and 6, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said reaction zone includes an analyte specific antibody-chromophore conjugate soluble in the waste solution and said an analyte specific antibody-chromophore conjugate is configured to bind with the at least one analyte.
Verschoor teaches in the field of detecting markers. Verschoor teaches a lateral flow assay in Figure 1 and in paragraph [0024] the labelled monoclonal immunoglobulin  thus indicate a positive result, under the condition that the control zone exposed to either serum sample or blank sample both become equally coloured. The analyte specific antibody-chromophore conjugate would be capable of being configured to bind with the at least one analyte. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an analyte specific antibody-chromophore conjugate soluble in the waste solution, as taught by Verschoor, in the reaction zone on the test strip in the device, as taught by modified Rubin, in order to allow for obtaining some degree of quantification by measuring the amount of conjugate bound to the capture zone which can be done using a dedicated reader to measure the intensity of the coloured test line, as taught by Verschoor, in paragraph [0014].

Regarding Claim 7, modified Rubin teaches claim 6. 
Modified Rubin is silent in regard to said detection zone includes an immobilized antibody configured to bind with and immobilize the at least one analyte. 
Gold teaches in paragraph [0030] the conjugate and detection zone are one and the same, where probes specific for a target analyte are labeled and bound to collection and/or analysis material. In paragraph [0004], the probe (e.g., antibody or nucleic acid sequence) should interact uniquely and with high affinity to the target analyte, but be non-reactive to non-targets.


Regarding Claim 8, modified Rubin teaches claim 6. 
Modified Rubin is silent in regard to said plurality of zones further comprises a control zone, said control zone configured to provide an indication of valid operation of at least said detection member. 
Gold teaches in paragraph [0031] a control zone is provided that contains immobilized binding agents specific for unbound probes, and will serve as a positive control to show that the probes were present in the solution. The control zone would be capable of being configured to provide an indication of valid operation of at least said detection member.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a control zone configured to provide an indication of valid operation of at least said detection member., as taught by Gold, to the test strip in the device, as taught by modified Rubin, in order to allow for a positive control, as taught by Gold, in paragraph [0031].

Regarding Claim 9, modified Rubin teaches claim 8.
Modified Rubin is silent in regard to control zone includes an immobilized antibody configured to bind with and immobilize said at least one analyte. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a control zone with an immobilized antibody configured to bind with and immobilize said at least one analyte, as taught by Gold, to the test strip in the device, as taught by modified Rubin, in order to allow for a positive control to show that probes were present in the solution, as taught by Gold, in paragraph [0031].

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US Pub 2009/0197283), Egan (US Pub 2015/0118689), and further in view of Brennan (US Pub 2012/0135437).

Regarding Claim 13, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said detection member including a sol-gel 21 material disposed thereon, said sol-gel material configured for 22 depositing an enzyme, DNAzyme or aptamer and at least one 23 colorimetric agent on said detection member.
Brennan teaches in paragraph [0129] the assay system was composed of a test strip, in which a chromogenic substrate for the β-glucuronidase, X-GLUC, and an oxidizing agent, such as FeCl3, were entrapped using sol-gel derived silica inks (sol-gel material) in two different zones. In paragraph [0070], examples of functional 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added and disposed a sol-gel material, as taught by Brennan, to the detection member in the device, as taught by modified Rubin, in order to allow for entrapment of biomolecules within sol-gel derived materials allows proteins to retain their bioactivity for prolonged periods of time, as taught by Brennan, in paragraph [0005]. 
	
Regarding Claim 14, modified Rubin teaches claim 14.
Modified Rubin is silent in regard to said sol-gel material is disposed on said detection 28member via an ink-jet procedure.
Brennan teaches in paragraph [0007] novel solid-phase biosensors that utilize ink jet printing of biocompatible sol-gel based inks to create sensor strips. In paragraph [0005], sol-gel based materials have previously been shown to be amenable to ink jet deposition. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sol-gel material disposed on said detection member in the device, as taught by modified Rubin, via an ink-jet procedure, as taught by Brennan, in order to allow for entrapment of 
	
Regarding Claim 15, modified Rubin teaches claim 14. 
Modified Rubin teaches said at least one colorimetric agent is formulated to 4 generate a color change upon target recognition.
Brennan teaches in paragraph [0007] two assays, utilizing two different colorimetric detection methods to monitor the activity of the enzyme, acetylcholinesterase (AChE) have been developed. The chromogenic substrate for the enzymes is one that, when reacted with the enzyme produces a product that is oxidized by the oxidizing agent to a colored product that is detected (See Claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one colorimetric agent, as taught by Brennan, to the detection member, to be formulated to generate a color change upon target recognition in the device, as taught by modified Rubin, in order to allow for the developed color is used to quantify the amount of a selected pathogen initially present in the test sample, as taught by Brennan, in paragraph [0260].
	
Regarding Claim 16, modified Rubin teaches claim 15. 
Modified Rubin teaches said target recognition comprises contact of said 7 detection member with a targeted microbe or toxin.
Brennan teaches in paragraph [0007], two assays, utilizing two different colorimetric detection methods to monitor the activity of the enzyme, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device, as taught by modified Rubin, to have said target recognition comprises contact of said 7 detection member with a targeted microbe or toxin, as taught by Brennan, in order to allow for detection of microorganisms and for entrapment of biomolecules within sol-gel derived materials which allows proteins to retain their bioactivity for prolonged periods of time, as taught by Brennan, in the Abstract and in paragraph [0005].
Further, the recitation in the claims that “contact of said 7 detection member with a targeted microbe or toxin” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the prior art of Rubin discloses as presently claimed, it is clear that the prior art of Rubin would be capable of performing the intended use, i.e. “contact of said .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US Pub 2009/0197283), Egan (US Pub 2015/0118689), Brennan (US Pub 2012/0135437), and further in view of Bhattacharyya (US Pub 2014/0193925).
Regarding Claim 17, modified Rubin teaches claim 16.
Modified Rubin is silent in regard to said enzyme, DNAzyme or aptamer are specific for Bp or 10 PT.
Bhattacharuua teaches in the field of biosensors. Bhattacharuua teaches in paragraph [0044] the binding reagent can be any compound that has a specific binding affinity for a binding partner (i.e., the analyte). The binding reagent can be, e.g., a protein, an antibody a peptide, a nucleic acid, a polysaccharide, or a small molecule (e.g., a metabolite or a drug). In some embodiments, the binding reagent is selected for its specific affinity to an analyte that is indicative of the presence of a biological entity (e.g., an organism, cells, or products thereof). In paragraph [0054], the biosensor can detect, for example, pathogens, toxins, other bioagents, or biomarkers. Pathogens that can be detected by the biosensor include pertussis toxin. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sol-gel material, as taught by modified Rubin, for depositing an enzyme specific for PT (pertussis toxin, as taught by Bhattacharyya, on the detection member in order to allow for a particular toxin .

Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive. 

First, Applicant argues on page 9 the combination of references. 
In response, the examiner notes Rubin teaches about nasal irrigation and [0013] collection of large sample volumes of fluid and elements removed from the nasal passage for laboratory analytical testing. The remaining references (Terminiello, Gold, and Egan) teach sampling an analyte as well. Therefore, the rejection is maintained.

Second, Applicant argues on page 11 that the prior art of Terminiello does not disclose a detection member which is operatively disposed within the interior of a collection portion of a nasal irrigation device. There is no suggestion in Terminiello that the test strip is capable of being maintained in direct, engagement with a waste solution. On page 11, Applicant also argues that the modification of the Terminiello test strip to include the structural features as disclosed in Gold would render the test strip unsatisfactory for its intended purpose and changing the intended purpose of the operation.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As noted above in the Office action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to and disposed in the nasal irrigation assembly, as taught by Rubin, a detection member in exposed relation to the biological sample, said detection member structured to determine the existence of at least one analyte biological sample of the waste solution, as taught by Terminiello, in order to allow for a test strip to be used in a 


Regarding Applicant’s argument that the modification of Rubin/Terminiello with Gold would render the test strip of Terminiello unsatisfactory for its intended purpose, the examiner notes the test strip of Terminiello is still being used as a test strip and the Gold reference is used to modify the test strip for to detect the sample analyte as a colored product, as taught by Gold, in [0061].

Third, Applicant argues on page 12 none of the combined references are usable within the interior of a collection portion of a nasal irrigation assembly for disposition of at least a sample pad portion.
In response, the examiner notes that the claim does not limit the device from being used outside of the nasal passage. Further, Applicant does not specify how the device would be limited to only the nasal passage. A sample pad portion is generally found on a lateral flow assay. The manner of operating the device does not differentiate apparatus claim from the prior art. See MPEP 2114 II. 

Fourth, Applicant argues 12-14 the combination of an additional references and its combination to meet the dependent claims. 
In response, the examiner notes that Applicant’s argument is not towards the specific dependent claims but that the references do not teach the dependent claims .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798